ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 580-2831 Fax: (860) 580-4934 Michael.Pignatella@us.ing.com May 4, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: ING Educators Direct File Nos.: 333-153730 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 4 to the Registration Statement on Form N-4 (Amendment No. 4) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 4 which was declared effective on April 30, 2010. The text of Amendment No. 4 was filed electronically on April 12, If you have any questions regarding this submission, please call the undersigned at (860) 580-2831. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
